Citation Nr: 1308702	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  05-06 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 40 percent from October 21, 2004 for the service-connected low back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision from the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2008, the Veteran testified regarding these issues during a video conference hearing before the undersigned Veterans Law Judge.  

The Board remanded this matter for additional development in January 2009 and March 2011.  

In a May 2012 decision, the Board granted entitlement to a 40 percent rating to the service-connected low back disorder from October 21, 2004.  The Board denied entitlement to a disability rating in excess of 20 percent for the service-connected low back disorder prior to October 21, 2004, and denied entitlement to higher ratings for the service-connected allergic rhinitis and sinusitis.  The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded to the RO for additional development.    

The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, the Court issued an Order granting a Joint Motion for Remand (JMR) by the parties, vacating the portion of the Board decision that denied entitlement to a disability rating in excess of 40 percent for the low back disability from October 21, 2004 on the basis that the Board provided inadequate reasons and bases for the determination.  The Court remanded this matter to the Board for further action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that additional VA examination is necessary to determine the current severity of the lumbar spine disability and to determine whether the service-connected lumbar spine disability is manifested by radiculopathy and/or sciatic neuropathy.  The medical evidence of record shows diagnoses of radiculopathy in addition to sciatica and radiating pain.  An October 2004 VA treatment record notes that the Veteran had sciatica.  A June 2005 Electromyography (EMG) was negative.  April 2006 and August 2007 VA examination reports found the Veteran normal on sensory and motor examination.  The April 2006 VA examination report indicates that the Veteran had pain radiating into the Veteran's right leg.  A January 2008 orthopedic examination report conducted pursuant to a claim with the Social Security Administration (SSA) describes the Veteran's prognosis as poor based partly on the lumbar radiculopathy arising from a synovial cyst in his spinal canal.  In March and November 2011 letters, the Veteran's treating VA physician characterized the Veteran's lower back disorder as "severe" spondylosis and disc disease with sciatica.  The records also contains a December 2009 University Positional MRI report which noted neural canal narrowing at L2-3, L3-4, and L4-5, most secondary to circumferential disc bulging.  It was noted by the Court in the Joint Motion that the May 2011 VA examination report did not adequately address that MRI report.  The Board finds that another examination is necessary to adequately evaluate the disability and adjudicate the claim.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The RO should conduct a search for any outstanding VA treatment records from the VA Healthcare System in Pennsylvania referable to the service-connected lumbar spine disability since June 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

The RO should contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment of the service-connected lumbar spine disability.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records referable to treatment received by the Veteran for the service-connected lumbar spine disability dated from June 2011 from the VA healthcare system. 

2.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the lumbar spine disability.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claims. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.  

3.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of (1) pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine (any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine) and (2) any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis.  The examiner should indicate if the lumbar spine disability causes pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.  

The examiner should render an opinion as to whether the low back disability is manifested by intervertebral disc disease and any associated objective neurological abnormalities.  The examiner should specifically indicate whether there is evidence of radiculopathy and/or sciatic neuropathy due to disc disease.  The examiner should indicate whether there is complete or partial paralysis, neuritis or neuralgia of any nerve.  If partial paralysis, neuritis or neuralgia is present; the examiner should express an opinion as to whether it is mild, moderate, or severe.  If objective neurological abnormalities, radiculopathy, or sciatic neuropathy due to disc disease is found, the examiner should report the date of onset of such manifestations.  The examiner should discuss the pertinent MRI reports and findings, including the December 2009 University Positional MRI report which noted neural canal narrowing at L2-3, L3-4, and L4-5, most secondary to circumferential disc bulging.  

The examiner should report whether the lumbar spine intervertebral disc disease is severe with recurring attacks and intermittent relief or pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, with little intermittent relief.  

The examiner should indicate whether the intervertebral disc disease has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest in a 12 month period.  

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing all indicated development, readjudicate the claim for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


